Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicants' response to the Non-Final Office Action mailed 27 September 2021, has been entered and the Remarks therein, filed 26 January 2022, are fully considered here.

Status of Claims
	Claims 1-3, 5, 6, 9, 14-17, 20-23 and 80-84 are pending.
	Claims 1-3, 5, 6, 9, 14-17, 20, 22, 23 and 80-84 are allowed.
	Claim 21 is canceled.
	
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Jason Bond, CASIMIR JONES S.C., on 28 April 2022 and 29 April 2022.  The authorization was given without traverse.

The application has been amended as follows:
In the Claims:
	Claim 1, line 6, replace “and catalase” with --and the catalase--;
Claim 1, line 13 (i.e., last line), replace “a spinal cord injury” with --the spinal cord injury--;
Claims 2, 3, 5, 6, 9, 14-17, 20, 22 and 23, line 1, replace “The method of Claim 1 wherein” with --The method of claim 1, wherein--; [that is, the word ‘claim’ should not be capitalized and there should be a comma after the number “1”];
Claims 80-84, line 1, replace “The method of Claim 1” with --The method of claim 1--; [that is, the word ‘claim’ should not be capitalized];
Claim 14, line 1, replace “mg” with --milligram--;
Claim 14, line 2, replace “comprising SOD” with --comprising the SOD--;
Claim 15, line 1, replace “mg” with --milligram--;
Claim 15, line 2, replace “comprising catalase” with --comprising the catalase--;
Claim 16, line 2, replace “the catalase is released” with --some of the catalase are released--;
Claim 21 is canceled.
Claim 22, line 2, replace “an existing spinal cord injury” with --the spinal cord injury—;


	
Examiner’s Comment
Drawings
The drawings received on 06 August 2015 were accepted in the Non-Final Office Action mailed 01 July 2016.

Reasons for Allowance
35 U.S.C. § 103
The rejection of Claims 1, 14-16, 20, 21 and 80-83 under 35 U.S.C. §103 as being unpatentable over Jia et al. in view of Labhasetwar et al., Wang et al., and DeVivo, in the Non-Final Office Action mailed 27 September 2021 is withdrawn in view of Applicants' argument received 26 January 2022.
The rejection of Claims 2, 3, 5, 6, 9, 17 and 23 under 35 U.S.C. §103 as being unpatentable over Jia et al. in view of Labhasetwar et al., Wang et al., and DeVivo, as applied to claims 1, 14-16, 20, 21 and 80-83 above, and further in view of Muzykantov et al., in the Non-Final Office Action mailed 27 September 2021 is withdrawn in view of Applicants' argument received 26 January 2022.
The rejection of Claim 22 under 35 U.S.C. §103 as being unpatentable over Jia et al. in view of Labhasetwar et al., Wang et al., and DeVivo, as applied to claims 1, 14-16, 20, 21 and 80-83 above, and further in view of Kim et al., in the Non-Final Office Action mailed 27 September 2021 is withdrawn in view of Applicants' argument received 26 January 2022.
The rejection of Claim 84 under 35 U.S.C. §103 as being unpatentable over Jia et al. in view of Labhasetwar et al., Wang et al., and DeVivo, as applied to claims 1, 14-16, 20, 21 and 80-83 above, and further in view of Garrison et al., in the Non-Final Office Action mailed 27 September 2021 is withdrawn in view of Applicants' argument received 26 January 2022.

The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The closest prior art of Jia et al. ((2012) Spinal Cord 50: 264-274), Labhasetwar et al. (US 2006/0067925 A1), and Wang et al. ((2008) Biomater. 29: 4546-4553), do not teach or suggest, alone or in combination, the claimed subject matter which recites:  A method of treating a spinal cord injury in an individual in need thereof. The method comprises the step of administering intravenously an effective amount of superoxide dismutase (SOD) and catalase to the individual in need thereof, whereby the individual is treated for the spinal cord injury. The superoxide dismutase and the catalase are encapsulated in one or more nanoparticles that localize at the spinal cord injury and release the SOD and the catalase upon administration. The nanoparticles comprise poly (D,L-lactide co-glycolide) (PLGA) and polyvinyl alcohol. The spinal cord injury is caused by a sudden fall, a vehicle accident, sports, or violence, and results in impact of mechanical force on the spinal cord that causes hemorrhage as a consequence of a primary injury and damages spinal cord tissue.

Jia et al. teaches that spinal cord injury (SCI) results in the production of radical oxygen species (ROS), and that ROS can be detoxified or removed by the action of SOD and catalase, which are antioxidant enzymes. Jia et al. also teaches that the overexpression of the Cu,ZnSOD gene results in resistance to SCI in mice (i.e., protects the spinal cord). Jia et al. suggests that administration of SOD and catalase can be used to treat SCI, including an initial primary injury that causes hemorrhage involving a contusion (i.e., an injury resulting from mechanical force), and including secondary injury.
Jia et al. does not show: 1) administering intravenously an effective amount of superoxide dismutase (SOD) and catalase; 2) superoxide dismutase (SOD) and catalase encapsulated in one or more nanoparticles; 3) the nanoparticles comprise poly (D,L-lactide co-glycolide) (PLGA) and polyvinyl alcohol (PVA); and 4) the nanoparticles localize at the spinal cord injury.

Labhasetwar et al. shows that SOD and catalase nanoparticles can be administered intravenously to a subject, and that SOD and catalase can be encapsulated in a polymer comprising PLGA and PVA, in a double emulsion process. Labhasetwar et al. teaches that a therapeutically effective amount of a composition comprising SOD encapsulated in PLGA/PVA can be injected into the cerebrospinal fluid of a subject.
Labhasetwar et al. does not show that the PLGA/PVA nanoparticles can be used in a method of treating a spinal cord injury.

Wang et al. shows synthesis of PLGA/PVA nanoparticles by a double emulsion solvent evaporation method which are used to deliver a neurotrophic factor to the spinal cord via intraspinal injection in order to treat a(n) SCI.
Wang et al. does not show intravenous administration of SOD and catalase as encapsulated PLGA/PVA nanoparticles in order to treat a(n) SCI.

Jia et al., Labhasetwar et al., and Wang et al. do not show, individually or in combination, a method of treating a spinal cord injury in an individual in need thereof,  the method comprising the step of administering intravenously an effective amount of superoxide dismutase (SOD) and catalase to the individual in need thereof, whereby the individual is treated for the spinal cord injury.

In addition, Applicant remarks (pg. 6, para. 3) thru 4), filed 26 January 2022) that Wang et al. does not teach successful distant transport of PLGA/PVA nanoparticles through a spinal cord (the only movement through a spinal cord is with polystyrene nanoparticles), and instead, Wang et al. believed that such PLGA/PVA nanoparticles must be administered very close (about 1 mm) to the spinal cord injury epicenter. Applicant points to the Declaration under 37 CRF 1.132 by Labhasetwar filed 28 February 2020 in which surprising results are shown regarding the ability of PLGA-PVA (SOD/catalase) nanoparticles to penetrate a spinal cord clot even when said nanoparticles are administered intravenously or otherwise not in close proximity to the spinal cord injury (e.g., see Declaration, pg. 2, para. 5; and Applicant’s Figures 1 and 2, and originally-filed specification, pg. 22, para. [0088]).
Applicant also remarks (pg. 6, para. 5) and pg. 14, section i.) that compared to the cited prior art of Wang et al. that teaches administration of nanoparticles to a spinal cord, Figure 5a of Wang et al. shows a much lower BBB score. On the other hand, the BBB score achieved in a rat model of spinal cord injury in the present application (Example 1; Figure 3) is dramatically higher than that of Wang et al. (Figure 5a). This shows dramatically better and unexpected results. The way improvement is measured for spinal cord injury (SCI) in animal models is called the Basso, Beattie, Bresnahan (BBB) Locomotor Rating Scale. The BBB score represents locomotor functions on the scale from complete paralysis (score 0) to normal locomotion (score 21) (Remarks, pg. 14, section i., para. 2).
Therefore, Applicant has presented evidence of secondary considerations which show that the claimed subject matter is directed to a nonobvious improvement over the current treatments of spinal cord injury (SCI), especially in cases where the spinal cord injury is caused by a sudden fall, a vehicle accident, sports, or violence, and results in impact of mechanical force on the spinal cord that causes hemorrhage as a consequence of a primary injury and damages spinal cord tissue.
That is, the claimed method yields unexpectedly improved properties not present in the prior art.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631